NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

LEE ANTHONY HALL,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-5115
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Joseph Bulone,
Judge.



PER CURIAM.

             Affirmed. See Lee v. State, 847 So. 2d 1142 (Fla. 3d DCA 2003);

Zambuto v. Palm Beach Cnty., 804 So. 2d 355 (Fla. 4th DCA 2001).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.